



Exhibit 10.26


SEPARATION AND CONSULTING AGREEMENT
This Separation and Consulting Agreement (the “Agreement”) is entered into by
and among Monogram Residential Trust, Inc. (the “Company”), Monogram Residential
OP LP (the “Operating Partnership”) (collectively, the “Employers”) and Daniel
J. Rosenberg (“Mr. Rosenberg”).
WHEREAS, Mr. Rosenberg and the Employers (the “Parties”) entered into a
Severance Agreement dated as of December 15, 2014 (the “Severance Agreement”);
WHEREAS, the Employers have determined to eliminate the position of General
Counsel and pursuant to Section 1(d) of the Severance Agreement have therefore
elected to terminate Mr. Rosenberg’s employment without Cause, as defined in
Section 1(c) of the Severance Agreement, as of February 28, 2017 (the “Date of
Termination”);
WHEREAS, Sections 2(a) and 2(c) of the Severance Agreement specify certain
compensation and benefits to be paid or provided to Mr. Rosenberg in the event
that his employment with the Employers is terminated without Cause, as defined
in the Severance Agreement;
WHEREAS, this Agreement contains the general release of claims referenced in
Section 2(c) of the Severance Agreement, the execution, return, and
non-revocation of which is a condition precedent to the Employers paying or
otherwise providing the compensation and benefits specified in Section 2(c) of
the Severance Agreement;
NOW THEREFORE, in consideration of the mutual promises contained herein, and
other good and valuable consideration as hereinafter recited, the receipt and
adequacy of which is hereby acknowledged, it is accordingly agreed as follows:
1.End of Employment Relationship. Mr. Rosenberg’s employment with the Employers
shall end on the Date of Termination. During the period to and including the
Date of Termination, Mr. Rosenberg shall use his best efforts to perform his
employment responsibilities (including but not limited to oversight of the
Employers’ litigation with Behringer Harvard and a continuation of the legal
services Mr. Rosenberg is currently providing to the Employers) and to
transition such responsibilities to other personnel of Employers. Mr. Rosenberg
agrees to resign from any and all other positions that he holds with the
Employers or any affiliated entity on the Date of Termination and to sign any
documentation that the Employers may reasonably request to confirm such
resignations. Regardless of whether Mr. Rosenberg executes this Agreement, the
Employers shall pay Mr. Rosenberg all remaining salary that is or becomes due to
him through the Date of Termination, unpaid expense reimbursements, and unused
paid time off accrued through the Date of Termination. Also regardless of
whether Mr. Rosenberg executes this Agreement, he shall be entitled to continue
to participate in and receive employee benefits under all “employee benefit
plans,” as defined at 29 U.S.C. Sec. 1002(3), in which he participates as of the
date of the proposal of this Agreement, effective for the remainder of his
employment, and he shall be given the opportunity to elect continuation of group
health plan participation pursuant to the law known as COBRA. Additionally,
regardless of whether Mr. Rosenberg executes this Agreement, Mr. Rosenberg will
remain subject to his continuing obligations under Section 5 of the Severance
Agreement, which include, without limitation, the obligation to not use or
disclose the Employers’ Confidential Information (as defined in the Severance
Agreement), to refrain from disparaging the Employers or any of their
affiliates, subsidiaries or current or formers officers, directors, shareholders
or employees, to return to the Employers no later than the Date of Termination
all documents, records and other property of the Employers, to refrain from
certain competition and solicitation activities for fifteen (15) months
immediately following the Date of Termination, and to provide certain
cooperation services that may be requested by the Employers. Nothing in this
Agreement shall be construed to affect Mr. Rosenberg’s entitlement to
indemnification under the Employers’ applicable indemnification obligations and
insurance coverage under applicable directors and officers liability insurance
for acts or omissions while serving as an executive or officer of the Employers
and any of their affiliates and/or providing the Consulting Services (defined
below) as described herein, including any applicable “tail” coverage, all
subject to the terms of such indemnification and insurance provisions.


2.Severance Pay and Benefits. Subject to this Agreement becoming effective, in
substitution for and as full satisfaction of all of the Employers’ obligations
under Sections 2(a) and 2(c) of the Severance Agreement (above and beyond those
of such Section 2(a) to be satisfied pursuant to Paragraph 1 of this Agreement),
the Employers shall pay or provide the





--------------------------------------------------------------------------------





following (the “Severance Pay and Benefits”), provided that Mr. Rosenberg does
not revoke his acceptance of this Agreement during the Revocation Period (as
defined in this Agreement).


(a)
(i) Within forty-five (45) days after the Date of Termination, the Employers
shall make a single lump sum payment to Mr. Rosenberg in the amount of
$300,000.00 less applicable tax-related deductions and withholdings; and (ii)
six (6) months following the Date of Termination, the Employers shall make a
single lump sum payment to Mr. Rosenberg in the amount of $829,315.33, less
applicable tax-related deductions and withholdings. For the avoidance of doubt,
no payment under this Paragraph 2(a) will be made until after the Effective Date
(as defined below).



(b)
Within forty-five (45) days after the Date of Termination, the Employers shall
make a single lump sum payment to Mr. Rosenberg in an amount equal to (A)
eighteen 18 times the amount of monthly employer contribution that the Employers
made to an insurer (or as otherwise determined on an actuarial basis based upon
the applicable monthly premium for continuation coverage under Section 4980B of
the Code and corresponding provisions of ERISA) to provide medical, vision and
dental insurance to Mr. Rosenberg and his dependents in the month immediately
preceding the Date of Termination, plus (B) the amount the Employers would have
contributed to Mr. Rosenberg’s health reimbursement arrangement on their behalf
for eighteen 18 months from the Date of Termination if the Mr. Rosenberg had
remained employed by the Employers. For the avoidance of doubt, no payment under
this Paragraph 2(b) will be made until after the Effective Date.



(c)
All outstanding equity awards held by Mr. Rosenberg shall immediately fully vest
on the later of the Date of Termination or the Effective Date in accordance with
their terms and become non-forfeitable. Such equity awards consist solely of the
following: 44,715 unvested time-based restricted stock units (the “Equity
Awards”).



(d)
To enable the effectuation of the foregoing in the event that the Date of
Termination occurs after the Effective Date, pending the execution and
effectiveness of this Agreement, any termination or forfeiture of any unvested
portion of any Equity Award that would otherwise occur on the Date of
Termination shall be delayed until the expiration of thirty (30) days after the
Date of Termination and shall occur at such time only if this Agreement does not
become effective by such date.



Mr. Rosenberg agrees that the Severance Pay and Benefits are a complete and
unconditional payment, settlement, accord and/or satisfaction with respect to
all obligations and liabilities of the Released Parties (as defined below),
including, without limitation, all claims for pay and benefits under the
Severance Agreement and all claims for back wages, salary, vacation pay,
incentive pay, bonuses, commissions, severance pay, reimbursement of expenses,
any and all other forms of compensation or benefits, or other costs or sums.
3.Clawback; Recoupment. The Severance Pay and Benefits shall be subject to
clawback or recoupment by the Employers to the extent so provided under current
and future applicable laws, rules, regulations, any administrative or other
judicial proceedings, and stock exchange listing standards. Mr. Rosenberg
further reaffirms that any incentive compensation and equity grants provided to
Mr. Rosenberg during his employment with the Employers shall be subject to
clawback or recoupment by the Employers pursuant to the terms of Section 8 of
the Severance Agreement and current and future applicable laws, rules,
regulations, any administrative or other judicial proceedings, and stock
exchange listing standards.


4.Consulting Services and Compensation. Effective from March 1, 2017 through
March 31, 2017 (the “Initial Consulting Term”), Mr. Rosenberg shall provide
legal and transitional consulting services (“Consulting Services”) to the
Employers. During the performance of the Consulting Services, Mr. Rosenberg
shall continue to serve as one of the Employers’ legal counsels, and Mr.
Rosenberg’s change from employee to independent contractor status shall
therefore not affect the applicability of the attorney-client privilege to
communications between the Employers and their outside legal counsel. Mr.
Rosenberg shall provide Consulting Services at reasonable times as requested by
the Chief Executive Officer, President, Chief Operating Officer, Chief Financial
Officer or Chief Accounting Officer of the Employers. Mr. Rosenberg shall be
available to perform the Consulting Services for up to six (6) hours a day
during regular business hours on weekdays that the Employers are open for
business; provided that (i) Mr. Rosenberg shall not be required to perform the
Consulting Services from March 6, 2017 through March 12, 2017, (ii) unless
otherwise directed by the Employers, Mr. Rosenberg may perform the Consulting
Services at a location or locations of his choosing outside the Company’s
headquarters; (iii) Mr. Rosenberg shall not be required to perform Consulting
Services at times that would unreasonably interfere with Mr. Rosenberg’s search
for employment or with any subsequent employment; and (iv) subject to the terms
of Paragraph 6 of this Agreement and Section 5 of the Severance Agreement, Mr.
Rosenberg shall not be prohibited from seeking or obtaining other employment or
consulting engagements from and after the Effective Date and during the
Consulting Period (as defined below). During the Initial Consulting Term, (i)
Mr. Rosenberg shall not be required to perform more than ninety (90) hours of
Consulting Services and





--------------------------------------------------------------------------------





(ii) the Employers shall pay Mr. Rosenberg a consulting fee of $15,000.00 (the
“Initial Consulting Term Fee”) with such Initial Consulting Term Fee payment due
no later than April 7, 2017. Any Party may terminate the Initial Consulting Term
upon written notice due to a material breach of the Agreement by another Party.
The Employers may also terminate the Initial Consulting Term before its
scheduled expiration on March 31, 2017 provided that they pay Mr. Rosenberg the
Consulting Fee for the remainder of the Initial Consulting Term. Upon the
expiration of the Initial Consulting Term, the agreement to provide Consulting
Services shall be automatically renewed on a continuing basis unless and until
any Party provides five (5) business days’ written notice (the “Termination
Notice”) to the other Parties of an intent to terminate the consulting
relationship for any or no reason. For the avoidance of doubt, if any Party
provides a Termination Notice at least five (5) business days prior to the end
of the Initial Consulting Term, the Initial Consulting Term shall end at the
close of business on March 31, 2017. The Initial Consulting Term and any
continued period of agreed performance of Consulting Services is referred to as
the “Consulting Period.” For any continued period of agreed performance of
Consulting Services following the Initial Consulting Term through the end of the
Consulting Period, (i) Mr. Rosenberg shall not be required to perform more than
one hundred and ten (110) hours of Consulting Services in any calendar month and
(ii) the Employers shall pay Mr. Rosenberg a consulting fee of $25,000.00 (the
“Subsequent Consulting Term Fee”) with such Subsequent Consulting Term Fee
payment due no later than five (5) business days after the end of the calendar
month for which it is due. During the Consulting Period, the Employers shall
reimburse Mr. Rosenberg for pre-authorized business costs and expenses related
to the provision of the Consulting Services, with such reimbursement due no
later than thirty (30) business days after receipt of supporting documentation
from Mr. Rosenberg regarding same. Mr. Rosenberg acknowledges and agrees that
the Employers are entering into this Agreement to retain Mr. Rosenberg to
perform the Consulting Services personally and therefore Mr. Rosenberg may not
delegate the performance of the Consulting Services to other individuals without
the written consent to the Employers.
  
5.Independent Contractor Status. Mr. Rosenberg acknowledges that he shall be an
independent contractor for all purposes at all times during the Consulting
Period. The Employers acknowledge that they shall not retain a right to control
the manner in which Mr. Rosenberg shall perform Consulting Services. The Parties
therefore agree that the Consulting Fee shall be treated for tax purposes as
Form 1099 income and shall not be reduced by tax-related deductions and
withholdings. As an independent contractor, Mr. Rosenberg acknowledges that he
does not have the right to participate in any of the Employers’ employee benefit
plans or perquisites.
    
6.Continuing Obligations. Mr. Rosenberg hereby reaffirms his obligations under
Section 5 of the Severance Agreement (the “Continuing Obligations”), the terms
of which are incorporated by reference as material terms to this Agreement,
including without limitation his obligations under Sections 5(b)
(“Confidentiality”), 5(c) (“Documents, Records, etc.”), 5(d) (“Noncompetition
and Nonsolicitation”), 5(e) (“Non-Disparagement”), 5(f) (“Third Party Agreements
and Rights”) and 5(g) (“Litigation and Regulatory Cooperation”). Mr. Rosenberg
further agrees that the Continuing Obligations including without limitation in
Sections 5(b) and 5(c) of the Severance Agreement shall remain in full force and
effect during the Consulting Period as if he were an employee of the Company
throughout the Consulting Period. For the avoidance of doubt, (i) Mr. Rosenberg
may retain all documents, records, data, apparatus, equipment and other physical
property of the Employers which have been furnished to Mr. Rosenberg in
connection with his employment until the earlier of the end of the Consulting
Period or a request for the return of such materials and property by the
Employers; (ii) Mr. Rosenberg shall not be prohibited from seeking or obtaining
other employment during the Consulting Period so long as he is not in violation
of this Paragraph 6 or Section 5 of the Severance Agreement; and (iii) the
Parties agree that the fifteen (15) month period of prohibited competition and
solicitation following the end of Mr. Rosenberg’s employment pursuant to Section
5(d) shall commence immediately following the Date of Termination. Mr. Rosenberg
acknowledges and agrees that he understands the Continuing Obligations imposed
upon him under the terms of this Agreement and the Severance Agreement and will
comply with these Continuing Obligations.


7.Release. In exchange for the consideration stated in Paragraph 2 of this
Agreement, to which Mr. Rosenberg acknowledges that he is otherwise not entitled
in the absence of providing a release of claims, Mr. Rosenberg, for himself, his
heirs, his estate, executors, administrators, legal representatives, successors
and assigns, releases and forever discharges the Employers, their respective
subsidiaries and affiliated companies and entities, predecessors, successors,
and assigns, and, in their respective capacities as such, their respective
shareholders, members, officers, directors, employees and agents (hereinafter
collectively referred to as the “Released Parties”), of and from any and all
manner of actions, causes of actions, claims, debts, dues, distributions,
accounts, bonds, covenants, contracts, agreements and compensation, and demands
of every name and nature, whether at law, in equity, in contract or in tort,
based upon public policy, under statute or at common law, whether now known or
unknown, which Mr. Rosenberg ever had, now has or hereafter may have, or which
Mr. Rosenberg’s heirs, executors or administrators hereafter may have, by reason
of any matter, cause or thing whatsoever from the beginning of their
relationship to the date of Mr. Rosenberg’s signature to this Agreement (the
“Claims”), including without limitation any Claims arising from, or in any way
relating to, Mr. Rosenberg’s employment relationship with the Employers and/or
the termination of Mr. Rosenberg’s employment with the Employers. The Claims
subject to this release include, but are not limited to, any and all actions in
tort, contract and alleged discrimination of any kind and/or causes of action
arising under any federal,





--------------------------------------------------------------------------------





state or local law, statute, regulation, or ordinance, including but not limited
to all rights and claims under Title VII of the Civil Rights Act, as amended,
the Civil Rights Act of 1991, the Age Discrimination in Employment Act (“ADEA”),
as amended, the Older Workers Benefit Protection Act, the Americans with
Disabilities Act, the Equal Pay Act, the Employment and Retirement Income
Security Act of 1974, the Texas Labor Code (specifically including the Texas
Payday Law, the Texas Anti-Retaliation Act, Chapter 21 of the Texas Labor Code,
and the Texas Whistleblower Act), and all amendments to those laws, and any
rights or claims for attorneys’ fees or costs under these acts or any other
federal, state or local law. This Paragraph 7 shall not affect Mr. Rosenberg’s
(i) vested rights or accrued vested benefits or entitlements under any employee
benefit plan of the Employers, (ii) rights under this Agreement, (iii) rights to
be covered under applicable indemnification obligations and under applicable
directors and officers liability insurance for acts or omissions while serving
as an executive or officer of the Employers and any of their affiliates, and
(iv) rights with respect to any claims that may not be released under applicable
law. Mr. Rosenberg warrants, represents and agrees that he has not assigned or
transferred, or purported to assign or transfer, to any person or entity, any
Claims.


8.No Admission. The Parties agree that the consideration exchanged herein, as
well as the negotiation and execution of this Agreement, do not constitute and
shall not be deemed an admission of liability, wrongdoing or inappropriate or
unlawful conduct by the Employers. Mr. Rosenberg understands that nothing in
this Agreement shall constitute or be construed as an admission of any liability
by the Employers.


9.Protected Disclosures and Other Protected Actions. Nothing contained in this
Agreement or the Continuing Obligations limits Mr. Rosenberg’s ability to file a
charge or complaint with any federal, state or local governmental agency or
commission (a “Government Agency”). In addition, nothing contained in this
Agreement or the Continuing Obligations limits Mr. Rosenberg’s ability to
communicate with any Government Agency or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including Mr. Rosenberg’s ability to provide documents or other information,
without notice to the Employers, nor does anything contained in this Agreement
apply to truthful testimony in litigation. If Mr. Rosenberg files any charge or
complaint with any Government Agency and if the Government Agency pursues any
claim on his behalf, or if any other third party pursues any claim on his
behalf, Mr. Rosenberg waives any right to monetary or other individualized
relief (either individually, or as part of any collective or class action);
provided that nothing in this Agreement limits any right Mr. Rosenberg may have
to receive a whistleblower award or bounty for information provided to the
Securities and Exchange Commission.


10.Remedies. If Mr. Rosenberg breaches any of his material Continuing
Obligations or obligations under Paragraphs 3, 4, or 6 of this Agreement, then
in addition to any other legal or equitable remedies they may have for such
breach, the Employers shall have the right not to pay him any unpaid amounts
otherwise due to him or provide him accelerated vesting under Paragraph 2 of
this Agreement. As a condition to exercising such right, at least fourteen (14)
days before doing so, the Employers shall provide written notice to Mr.
Rosenberg setting forth the basis for the Employers’ conclusion that Mr.
Rosenberg has breached such provisions in sufficient detail to enable Mr.
Rosenberg to respond to such assertion of breach. The Employers’ election to
exercise their rights under this Paragraph 10 shall not affect Mr. Rosenberg’s
Continuing Obligations or other continuing obligations under this Agreement. If
Mr. Rosenberg is the prevailing party in litigation with respect to a claim that
the Employers did not have the right not to pay him any unpaid amounts otherwise
due to him or provide him accelerated vesting under Paragraph 2 of this
Agreement, the Employers shall pay Mr. Rosenberg’s reasonable attorneys’ fees
and related costs with respect to such claim.


11.Non-Disparagement. The Employers agree that they shall direct each of their
executive officers not to say or do anything to disparage or discredit Mr.
Rosenberg. “Disparaging” remarks, comments or statements (whether written or
oral) are those that impugn the character, honesty, integrity, morality or
business acumen or abilities of Mr. Rosenberg. Further, the Parties agree that
nothing in this Agreement prevents Mr. Rosenberg from making statements about
his employment with the Employers and the termination of his employment by the
Employers to prospective employers or business partners; provided that Mr.
Rosenberg’s statements do not violate any of his Continuing Obligations or
ethical duties as the Employers’ counsel.


12.Acknowledgments. The Employers hereby advise Mr. Rosenberg to consult with an
attorney prior to executing this Agreement. Mr. Rosenberg acknowledges and
warrants that he has reviewed this Agreement and has had the opportunity to
consult with an attorney, and fully and completely understands and accepts the
terms, conditions, nature and legal effect of this Agreement. Mr. Rosenberg
warrants that he enters into this Agreement knowingly, freely and voluntarily
and that his agreement hereto has not been the result of coercion or duress.


13.Amendment. This Agreement may be amended or modified only by a written
instrument signed by all of the Parties.





--------------------------------------------------------------------------------





14.Choice of Law; Disputes. This Agreement is made and entered into in the State
of Texas and shall in all respects be interpreted, enforced and governed under
the laws of the State of Texas, without regard to conflicts of laws principles
or choice of law provisions that would cause the application of the law of any
other jurisdiction. It is the intention of the parties to this Agreement that
the laws of the State of Texas shall govern the validity of this Agreement, the
construction of its terms, the interpretation of the rights and duties of the
parties, and its enforcement. Mr. Rosenberg agrees that any and all disputes
arising out of the terms of this Agreement, its interpretation, the consulting
relationship between the parties, and any of the matters released herein, shall
be subject to resolution in accordance with the terms of the Severance
Agreement, including without limitation Section 6 of the Severance Agreement,
entitled “Arbitration of Disputes.”


15.Consideration Period; Effective Date. Mr. Rosenberg understands and
acknowledges that he has been given the opportunity to consider this Agreement
for twenty-one (21) days from his receipt of this Agreement before signing it
(the “Consideration Period”). To accept this Agreement, Mr. Rosenberg must
return a signed original or a signed PDF copy of this Agreement so that it is
received by the undersigned at or before the expiration of the Consideration
Period. If Mr. Rosenberg signs this Agreement before the end of the
Consideration Period, Mr. Rosenberg acknowledges by signing this Agreement that
such decision was entirely voluntary and that he had the opportunity to consider
this Agreement for the entire Consideration Period. For the period of seven (7)
days from the date when Mr. Rosenberg signs this Agreement (the “Revocation
Period”), Mr. Rosenberg has the right to revoke this Agreement by written notice
to the undersigned. For such a revocation to be effective, it must be delivered
so that it is received by the undersigned at or before the expiration of the
Revocation Period. This Agreement shall not become effective or enforceable
during the Revocation Period. This Agreement shall become effective on the first
business day following the expiration of the Revocation Period (the “Effective
Date”).


16.Integrated Agreement; Construction. This Agreement constitutes a single,
integrated written contract expressing the entire agreement between the Parties
and cannot be modified in any way except by written modification executed by
both Parties. This Agreement supersedes any previous agreements or
understandings between the Parties, except for the Equity Awards (subject to
modification pursuant to Paragraph 2 of this Agreement), the obligations and
agreements excepted from the release as described in Paragraph 7 of this
Agreement, and any other obligations specifically preserved in this Agreement,
including without limitation the Continuing Obligations. If any provision of
this Agreement is declared invalid or otherwise unenforceable, the other
provisions herein shall remain in full force and effect and shall be construed
in a fashion to effectuate the purpose and intent of this Agreement. The Parties
agree that for the purposes of construing or interpreting this Agreement, this
Agreement shall be deemed to have been drafted equally by both Parties hereto.


17.Successors and Assigns. The Parties agree that this Agreement shall be
binding upon and inure to the benefit of the Parties hereto, and their
respective successors, heirs, personal representatives and assigns.


18.Authority. Each individual signing this Agreement, whether signing
individually or on behalf of any person or entity, represents and warrants that
he or she has full authority to so execute the Agreement on behalf of the Party
on whose behalf he or she so signs. Each Party separately acknowledges and
represents that this representation and warranty is an essential and material
provision of this Agreement and shall survive execution of this Agreement.


19.Counterparts. The Parties agree that this Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


20.Attorneys’ Fees. The Employers agree to reimburse Mr. Rosenberg for the
documented legal fees incurred by him in the review and negotiation of this
Agreement, up to a maximum payment of $15,000. Such payment shall be made
directly to the law firm engaged by Mr. Rosenberg.


[The remainder of this page has intentionally been left blank]





--------------------------------------------------------------------------------







[Signature Page to Separation and Consulting Agreement]


IN WITNESS WHEREOF, the Parties hereunto execute this Agreement.


 
 
MONOGRAM RESIDENTIAL TRUST, INC., a Maryland corporation
 
 
/s/ Mark T. Alfieri
 
 
Mark T. Alfieri
Chief Executive Officer, President and Chief Operating Officer
 
 
Dated: January 24, 2017
 
 
 
 
 
MONOGRAM RESIDENTIAL OP LP, a Delaware limited partnership
 
 
 
DANIEL J. ROSENBERG
 
BY;MONOGRAM RESIDENTIAL, INC., a Delaware corporation, its General Partner
/s/ Daniel J. Rosenberg
 
/s/ Mark T. Alfieri
Daniel J. Rosenberg
 
Mark T. Alfieri
Chief Executive Officer, President and Chief Operating Officer
Dated: January 24, 2017
 
Dated: January 24, 2017












